IN THE SUPREME COURT OF THE STATE OF DELAWARE

RODERICK BALDWIN, §
§ No. 468, 2016
Defendant Below, §
Appellant, §
§ Court Below-_Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 1511014491
§
Plaintiff Below, §
Appellee. §

Submitted: March 13, 2017
Decided: Apri128, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 28th day of April 2017, upon consideration of the appellant’s Supreme
Court Rule 26(c) briet`, the State’s response, and the record below, it appears to the
Court that:

(1) On August 11, 2016, a Superior Court jury found the appellant,
Roderick Baldwin, guilty of Disregarding a Police Oft`lcer’s Signal, two counts of
Reckless Endangering in the Second Degree, Resisting Arrest, Reckless Driving,
Aggressive Driving, Driving While License Suspended, Failure to Signal,
Unreasonable Speed, Disregarding a Red Light, Disregarding a Stop Sign,
Improper Passing, Unsafe U-Turn, and Failure to Have Headlights On. Baldwin

was sentenced to a total of five years of Level V incarceration, suspended after

three years served under 11 Del. C. § 4204(k) for Level III probation. This is
Baldwin’s direct appeal.

(2) On appeal, Baldwin’s counsel (“Counsel”) filed a brief and a motion
to withdraw under Supreme Court Rule 26(c). Counsel asserts that, based upon a
complete and carefi.ll examination of the record, there are no arguably appealable
issues. Counsel informed Baldwin of the provisions of Rule 26(c) and provided
Baldwin with a copy of the motion to withdraw and the accompanying brief.

(3) Counsel also informed Baldwin of his right to identify any points he
wished this Court to consider on appeal. Baldwin has not raised any issues for this
Court’s consideration The State has responded to the Rule 26(c) brief and has
moved to affirm the Superior Court’s judgment

(4) When reviewing a motion to withdraw and an accompanying brief
under Rule 26(c), this Court must: (i) be satisfied that defense counsel has made a
conscientious examination of the record and the law for arguable claims; and (ii)
conduct its own review of the record and determine whether the appeal is so totally
devoid of at least arguably appealable issues that it can be decided without an
adversary presentationl

(5) We note that Baldwin’s convictions for Reckless Driving, Aggressive

Driving, Failure to Signal, Unreasonable Speed, Disregarding a Red Light,

 

' Penson v. Olu'o, 488 U.S. 75, 83 (1988); Leacockv. State, 690 A.Zd 926, 927-28 (Del. 1996).

2

Disregarding a Stop Sign, Improper Passing, Unsafe U-Turn, and Failure to Have
Headlights On are not subject to appellate review by this Court. For each Reckless
Driving and Aggressive Driving conviction, Baldwin was sentenced to thirty days
of` Level V incarceration, suspended for Level III probation, and a $100 fine. For
each Failure to Signal, Unreasonable Speed, Disregarding a Red Light,
Disregarding a Stop Sign, Improper Passing, Unsafe U-Turn, and Failure to Have
Headlights On conviction, Baldwin was fined $25.00.

(6) This Court’s constitutional jurisdiction is limited to hearing criminal
appeals “in which the sentence shall be death, imprisonment exceeding one month,
or fine exceeding One Hundred Dollars.”2 In cases of multiple convictions, each
sentence must be evaluated individually in order to determine whether it meets the
constitutional threshold.3 Because the sentences for Reckless Driving, Aggressive
Driving, Failure to Signal, Unreasonable Speed, Disregarding a Red Light,
Disregarding a Stop Sign, Improper Passing, Unsafe U-Turn, and Failure to Have
Headlights On do not meet the jurisdiction requirement, the appeal as to those
convictions must be dismissed without review.

(7) As to Baldwin’s remaining convictions, this Court has reviewed the
record carefully and has concluded that Baldwin’s appeal is wholly without merit

and devoid of any arguably appealable issue. We also are satisfied that Counsel

 

2 Del. Consi. ari. iv, § 11(1)(b).
3 Ma»-ke,- v. smre, 450 A.2d 397, 399 (Del. 1982).

has made a conscientious effort to examine the record and the law and has properly
determined that Baldwin could not raise a meritorious claim in this appeal.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRMED. The motion to withdraw is moot.

BY THE COURT: